This is an appeal from a judgment entered upon postea, after trial and upon a jury verdict in favor of the plaintiff-respondent.
The controversy grew out of a commercial transaction, the details of which we deem not important.
The appellants urge that the trial court erred in refusing to nonsuit or to direct a verdict in their favor. We do not reach this conclusion. There were facts in dispute requiring settlement by a jury and therefore the submission of them to a jury was proper. *Page 51 
Appellants also contend that there was error in the admission of the books of original entry of the plaintiff. We find there was no error in so doing.
The judgment will, therefore, be affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 16.
For reversal — None.